DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed July 29, 2022.
Claims 1-15 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Response to Amendment
The amendment filed July 29, 2022 has been entered. Claims 1-15 remain pending in the application. 
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 103 rejection, applicants argue in pages 6-7 that Michini does not teach adapting a flight trajectory and cannot be applied to any type of surface of an object of the amended claim 1. The examiner respectfully disagrees, as it is stated in Michini (“The flight plan received by the UAV can include one or more predefined flight path segments, for instance portions 18A-18C, and also one or more dynamic flight path segments, that can be associated with inspecting the blades along a first or second direction (e.g., towards a distal or proximal end). As an example, the pre-defined flight path segments can cause the UAV to navigate to the wind turbine 16, and the dynamic flight path segments can be associated with the UAV navigating along one or more the blades (e.g., selecting a next blade to navigate, navigating along the length, and so on).” See Michini [0041]), which shows that while Michini does include predetermined flight paths, Michini also teaches dynamic flight paths, in which the drone navigation can change its trajectory based on its position to an object, the object being a wind turbine blade. Michini also states (“The UAV can then navigate to a proximal or distal end of a blade (e.g., using dynamic edge/object detection, and the guessed orientation to roughly identify a location in space that the proximal or distal end should be at), and can navigate along the blade. While navigating the UAV can correct its position as described a, and determine an updated orientation based on movement information of the UAV, or by using its camera to monitor points and compute a line between the monitored points.”) See Michini [0042]) which shows that the flight of the drone is continuously adjusted and the position can be corrected during flight. It also shows that the drone can use the surface of the wind blade to determine its position relative to the turbine. Therefore, the system of Michini does teach that the flight trajectory of the UAV can be adapted dynamically over time. 
With respect to the 35 U.S.C. 103 rejection, applicants argue in page 7 that neither Michini nor Thiercelin discloses a continuous reactive adjustment of real-time position of a drone. The examiner respectfully disagrees for the reasons listed above, as Michini states (“While navigating the UAV can correct its position as described a, and determine an updated orientation based on movement information of the UAV, or by using its camera to monitor points and compute a line between the monitored points.”) See Michini [0042]), which shows that the UAV can correct and update its position while it is currently navigating, which is in real-time. In Thiercelin, it states (“By calibrating the target object to determine a more accurate location, inspection missions can be performed more quickly and more safely... In various embodiments, the movable object may be equipped with a real time kinematic (RTK) system (e.g., a carrier phase enhancement GPS) to provide centimeter-level, or sub-centimeter-level location tracking of the movable object” See Thiercelin [0053], which shows that the UAV position ca be determined using RTK, which is in real-time, so that the position of the UAV is calibrated to have an accurate position. 
Therefore, the examiner respectfully indicates that Michini and Thiercelin does teach the   "commanding the drone (1) to reach a target waypoint which belongs to a set of waypoints determining a trajectory in real time, the set of waypoints being defined based on the features of the detected object and the estimated relative position measured successively in real time" and "once the target waypoint is reached by the drone (1), continuously applying a reactive adjustment to the trajectory by redefining a next target waypoint from the set of waypoints to keep the detected object centered on the computer vision sensor and keep the relative distance from the drone (1) to the at least one surface of the detected object," as recited in amended claim 1 for the reasons stated above. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiercelin et al. (US 20180149138 A1) in further view of Michini et al. (US 20180003161 A1).
Regarding claims 1-15: 
With respect to claim 1, Thiercelin teaches: 
calibrating a computer vision sensor and a LiDAR sensor provided in a drone (1); (“The one or more sensors can include any of the sensors, including GPS sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing system 114 may include RADAR, LiDAR, or other electromagnetic sensors, e.g., for use in object detection and avoidance” [0031], “the movable object may capture information about the target object to be inspected through a calibration phase. Calibration may be performed on one or more portions of the target object in one or more calibration phases, with different target objects having different portions and therefore different phases. Calibration may be managed by inspection application 102 or may be performed by a calibration application 124.” [0025]) 
detecting by both calibrated computer vision and LiDAR sensors at least an object to be tracked by the drone (1); (“The one or more sensors can include any of the sensors, including GPS sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing system 114 may include RADAR, LiDAR, or other electromagnetic sensors, e.g., for use in object detection” [0031], “The images may each depict different and/or overlapping portions of a target object. Using the viewing application, the target object can be inspected to identify potential faults or maintenance needs.” [0035]) 
measuring by the LiDAR sensor a set of features of the detected object; (“The sensing system 114 may include RADAR, LiDAR, or other electromagnetic sensors, e.g., for use in object detection and avoidance.” [0031], “For example, the peak of the mast 516 can be identified as the point having the shortest range, while the edge points can be identified as points at the boundary where range measurements became discontinuous (e.g., where the detected range measurements increased significantly). In some embodiments, several range measurements before the discontinuity may be averaged to determine an approximate boundary point.” [0054], “As the location of the movable object and its current direction are known, the measured distances from the movable object of each of these boundary points can be combined with the movable object's direction to determine their locations in real space.” [0055]) 
estimating a relative position of the drone (1) and the detected object wherein a relative distance from the drone (1) to at least one surface of the detected object is determined and the relative distance is a variable value, the value of the relative distance being restricted by a threshold defined for the detected object; (“control data from the application may include instructions for relative positions, movements, actuations, or controls of the movable object” [0033], “each position may be associated with a location, as well as control information for the movable object… each dot or position may be associated with a location in space that is relative to the coordinates of the model (e.g., a center-point of the mast). Once the coordinates of the target object are determined (e.g., received through the GUI or determined by the movable object on site), the location of each dot or position may be translated into locations in real space around the target object.” [0040], “a safe distance may be approximately twenty meters, but may vary on the order of several meters depending on environmental conditions, the types and number of rangefinders in use, etc.” [0053]) This shows that the distance threshold between the detected object and the drone can vary, for example, being twenty meters, but can change according to parameters such has environmental conditions. This means that the relative distance can be a variable value. 
However, Thiercelin does not teach the drone/vehicle keeping a variable distance away from the object determined by a threshold, but Michini teaches (“the UAV can navigate according to one or more flight patterns, which in general, will enable the UAV to remain at one or more distances (e.g., a stand-off distance as will be described) from the blades while navigating along each blade” [0021], “the UAV can perform an inspection of each wind turbine at a stand-off distance set such that wind turbulence will not negatively affect navigation of the UAV (e.g., the distance can be based on measured wind conditions, speed of the blades, and ability of the UAV to remain stable based on wind conditions” [0026], “utilizing a distance sensor, can determine when the UAV is within a threshold distance of the particular blade (e.g., based on a ground sampling distance). The UAV can then navigate at the threshold distance along a length of the particular blade, utilizing an included camera to maintain a same portion of the blade in a center of the cameras view.” [0031]). 
Thiercelin does not teach, but Michini further teaches: 
commanding the drone (1) to reach a target waypoint which belongs to a set of waypoints determining a trajectory in real time, the set of waypoints being defined based on the features of the detected object and the estimated relative position measured successively in real time; (“the UAV 2 can determine the orientation of the blades while performing an inspection of the wind turbine. For instance, the UAV 2 can navigate to an altitude above one of the blades, and using a camera, can identify a particular blade (e.g., blade 10B can be identified using one or more computer vision processes). The UAV 2 can then navigate in a direction towards the particular blade (e.g., the UAV 2 can ensure that a same portion of the particular blade is being kept in a field of view of the camera), and utilizing a distance sensor, can determine when the UAV is within a threshold distance of the particular blade” [0031], “The UAV can then navigate to a proximal or distal end of a blade (e.g., using dynamic edge/object detection, and the guessed orientation to roughly identify a location in space that the proximal or distal end should be at), and can navigate along the blade. While navigating the UAV can correct its position as described a, and determine an updated orientation based on movement information of the UAV, or by using its camera to monitor points and compute a line between the monitored points.”) [0042]) shows that the navigation is based on the features of the detected object, which is the wind turbine blade. 
once the target waypoint is reached by the drone (1), continuously applying a reactive adjustment to the trajectory by redefining a next target waypoint from the set of waypoints to keep the detected object centered on the computer vision sensor and keep the relative distance from the drone (1) to the at least one surface of the detected object; (“the UAV 2 can navigate to an altitude above one of the blades, and using a camera, can identify a particular blade (e.g., blade 10B can be identified using one or more computer vision processes). The UAV 2 can then navigate in a direction towards the particular blade (e.g., the UAV 2 can ensure that a same portion of the particular blade is being kept in a field of view of the camera), and utilizing a distance sensor, can determine when the UAV is within a threshold distance of the particular blade” [0031], “the UAV can ensure that it tracks the blades and properly obtains images of the blades (e.g., the UAV can estimate its position with respect to the blades, for instance using a global navigation satellite system ‘GNSS’ receiver, inertial navigation system ‘INS’). Optionally, the UAV can utilize one or more sensors (e.g., cameras, distance sensors) to navigate along each blade. For example, utilizing a camera, the UAV can ensure that as the UAV navigates along a particular blade, a center of each obtained image corresponds to a same portion of the blade (e.g., the leading edge, a center of the blade, a same proportional distance from the leading edge to the trailing edge, and so on)” [0021], “The flight plan received by the UAV can include one or more predefined flight path segments, for instance portions 18A-18C, and also one or more dynamic flight path segments, that can be associated with inspecting the blades along a first or second direction (e.g., towards a distal or proximal end). As an example, the pre-defined flight path segments can cause the UAV to navigate to the wind turbine 16, and the dynamic flight path segments can be associated with the UAV navigating along one or more the blades (e.g., selecting a next blade to navigate, navigating along the length, and so on).” [0041]), which shows that while Michini does include predetermined flight paths, Michini also teaches dynamic flight paths, in which the drone navigation can change its trajectory based on its position to an object, the object being a wind turbine blade.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Thiercelin’s aerial inspection system with Michini’s turbine inspection system so that “A UAV can, with minimal user input, determine flight plans to inspect a wide variety of wind turbines, including wind turbines with different numbers of turbine blades, and wind turbines with arbitrary orientations of non-moving blades… In this way, wind turbines can be quickly inspected (e.g., inspected for damage, such as by capturing images of portions of the wind turbines)” See Michini [0003-0004].

With respect to claim 2, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 1. Thiercelin further teaches the detected object is a nacelle (13) of a windmill (10) comprising three blades (11, 11') (“the target object is a wind turbine which includes a mast 402, blades 404, a nacelle 406, and joints 408” [0047], FIG. 5A shows that the wind turbine has three blades) and the trajectory is determined by a nacelle control waypoint, aligned with the axis of the nacelle (13) and at the estimated relative position of the drone (1) from the nacelle (13), and eight blade inspection waypoints pertaining to each of the three blades (11, 11') configured as the corners of a trapezoidal prism, with rhombi as parallel bottom and top faces, the top face of all prisms being a square with diagonals equal to twice an inspection distance at the tip of the blades (11, 11'), the base face having a minor diagonal with the same length and a major diagonal with a length of twice an inspection distance at the root of the blades (11, 11'), and the eight blade inspection waypoints being defined radially around the rotation axis of the nacelle (13) and keeping a distance from the rotation axis to the root of of the blades (11, 11') equal to the diameter (nD) of the nacelle (13) measured by the LiDAR sensor and a distance from the rotation axis to the tip of each blade (11, 11') equal to the blade length (bL) measured by the LiDAR sensor; (“These dots do not exist in physical space, but instead represent locations in physical space. In some embodiments, preview panel 422 may additionally include a predicted path, depicted here by enlarged dots, including dots 424… For example, a fast inspection mode may include fewer, or a less dense arrangement of, dots around the target object, while the normal inspection mode may include more, or a more dense arrangement of, dots. As further shown, the user may select which portions of the target object are to be inspected… For example, the blades may be identified by orientation, such as top blade, 120° blade, and 240° blade. Additionally, inspected edges 434 can include selectable elements for various edges, such as leading, trailing, long, or short edges. The selectable elements may be selected to determine whether the corresponding edge is to be inspected during the mission.” [0048], In FIG. 4B, there are eight dots, or inspection points, for the length of a blade, in addition to the art teaching any number of inspection points for the detected object. FIG. 6A-C shows the geometry of the measurements, faces, and areas that the UAV measures of the wind turbine. “With the range finder pointed straight in front of the movable object, the movable object may yaw 504 to the left and right about the Z axis 506 of the movable object while collecting range data. As shown in FIG. 5B, the two edges 510, 512 and the closest point (e.g., peak of the mast) 516, can be identified based on the range measurements.” [0054])
Thiercelin does not explicitly teach the trapezoidal prism and faces of the inspection distance, but Thiercelin does teach inspection waypoints and a plurality of locations forming the geometric shape of the inspected object based on the measurements taken from the blades (see e.g. [0048]) and other parts of the wind turbine or detected object (see e.g. [0054]). The trapezoidal prism and diagonal distance of the blades described in the limitation are determined by the orientation of the blades. Thus, it would have been obvious to a person of ordinary skill in the art to have the UAV or aerial vehicle take a geometric path along the detected object determined by the orientation of the blades in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the aerial vehicle takes a trapezoidal path along the blade inspection waypoints. 

With respect to claim 3, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 2. Thiercelin further teaches applying the reactive adjustment to the trajectory comprises performing Cartesian corrections, both horizontal and in altitude, of the nacelle control waypoint, the Cartesian corrections being performed equally to all blade inspection waypoints as a translation; (“the target object is a wind turbine which includes a mast 402, blades 404, a nacelle 406, and joints 408” [0047], “the movable object may then move left (or right) until the measured range indicates that the movable object is again in front of the blade. In some embodiments, the movable object may roll left or right to determine the boundaries of the blade. This may additionally enable more complex blade edges to be identified. Range measurements of points along the edge of the blade may be recorded.” [0057], “an inspection mission may include one or more cylindrical missions defined for each component of a target object. Cylindrical mission 1004 may be centered on the location data for the wind turbine (e.g., based on GPS coordinates received through the inspection app, measured or modeled on site, etc.). Each cylinder may be defined in a Cartesian space surrounding the target object and associated with a vector 1006. The vector may be used to define the direction of travel and the orientation of the movable object 1008 during the mission.”  [0064], “The rotation rate of each of the horizontally oriented rotors can be varied independently in order to control the lift and/or thrust produced by each rotor, and thereby adjust the spatial disposition, velocity, and/or acceleration of the movable object 104 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation).” [0030]) 

With respect to claim 4, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 3. Thiercelin further teaches applying the reactive adjustment to the trajectory comprises, once the Cartesian corrections have been applied, performing Heading corrections of the nacelle control waypoint, the Heading corrections being propagated to all blade inspection waypoints as a rotation of the difference in heading angle around the vertical axis of the nacelle (13); (“each position may be associated with a heading or change in heading from a previous position for the movable object, and/or pitch, attitude, or other directional data for the movable object and/or carrier” [0040], “Once the end of the blade has been identified (e.g., once moving the movable object left (or right) no longer detects the blade using the rangefinder), the blade pitch 618 and blade rotation 622 may be calculated. For example, since the vertical component of the blade height 616 and the difference in range 617 are known, the pitch angle 618 may be calculated… The rotation angle may be similarly calculated based on blade displacement 624 and height component 625. FIG. 6C shows a top view of hub 503 and nacelle 505. As shown in FIG. 6C, in some embodiments, the dimensions of a nacelle 626 to the mast may be similarly measured, by traversing the side 628 and end 630 of the nacelle by the movable object.” [0057]) 

With respect to claims 9 and 10, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claims 3 and 4. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claims 3 and 4. Thiercelin does not teach but Michini teaches applying the reactive adjustment to the trajectory comprises performing Normal corrections in blade inspection waypoints, the Normal corrections being only propagated within their corresponding bottom and top prism face; (“UAV primary processing system 400 may use various sensors to determine the vehicle's current geo-spatial location, attitude, altitude, velocity, direction, pitch, roll, yaw and/or airspeed and to pilot the vehicle along a specified route and/or to a specified location and/or to control the vehicle's attitude, velocity, altitude, and/or airspeed (optionally even when not navigating the vehicle along a specific path or to a specific location).” [0083], “Since the flight plan to conduct an inspection of the wind turbine can involve the UAV 20 navigating along a leading edge of each blade, the pitch angle can inform the UAV's 20 trajectory.” [0045], “While navigating the UAV can correct its position as described a, and determine an updated orientation based on movement information of the UAV, or by using its camera to monitor points and compute a line between the monitored points.” [0042], “The UAV can further utilize geometry information of the wind turbine 10A, such as a length of the blade 10B, a height at which the blade 10B connects to the rotor hub 10D, and so on as will be described, to determine a location of the tip of the blade 10B. The UAV 2 can navigate to the tip of the blade 10B (e.g., navigate 30, 40, 45, 50, and so on, degrees above the leading edge of the tip of the blade at the particular stand-off distance) and obtain images of the blade 10B. The UAV 2 can then continue navigating along the blade 10B towards the center hub 10D obtaining images. Since the UAV 2 stores information indicating the orientation of the blades, the UAV 2 can navigate along a subsequent blade (e.g., the UAV can determine that a subsequent blade 10F is located 120 degrees offset from the blade 10B, and can ascend at the rotor hub and navigate similarly along the subsequent blade 10F).” [0030]) 
Michini does not explicitly teach the bottom and top prism faces, but Michini does utilize geometry information of the detected object and use the UAV to inspect the edges of parts of the detected object (see e.g. [0030]). Thus, it would have been obvious to a person of ordinary skill in the art to have the UAV or aerial vehicle take a geometric path along the detected object in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the aerial vehicle follows a geometric path determined by waypoints of a detected object that correspond with prism faces.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Thiercelin’s aerial inspection system with Michini’s turbine inspection system so that “A UAV can, with minimal user input, determine flight plans to inspect a wide variety of wind turbines, including wind turbines with different numbers of turbine blades, and wind turbines with arbitrary orientations of non-moving blades… In this way, wind turbines can be quickly inspected (e.g., inspected for damage, such as by capturing images of portions of the wind turbines)” See Michini [0003-0004].

With respect to claim 5, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 2. Thiercelin further teaches applying the reactive adjustment to the trajectory comprises performing Normal corrections in blade inspection waypoints, the Normal corrections being only propagated within their corresponding bottom and top prism face; (“While navigating the UAV can correct its position as described a, and determine an updated orientation based on movement information of the UAV, or by using its camera to monitor points and compute a line between the monitored points.” [0042], “The UAV can further utilize geometry information of the wind turbine 10A, such as a length of the blade 10B, a height at which the blade 10B connects to the rotor hub 10D, and so on as will be described, to determine a location of the tip of the blade 10B. The UAV 2 can navigate to the tip of the blade 10B (e.g., navigate 30, 40, 45, 50, and so on, degrees above the leading edge of the tip of the blade at the particular stand-off distance) and obtain images of the blade 10B. The UAV 2 can then continue navigating along the blade 10B towards the center hub 10D obtaining images. Since the UAV 2 stores information indicating the orientation of the blades, the UAV 2 can navigate along a subsequent blade (e.g., the UAV can determine that a subsequent blade 10F is located 120 degrees offset from the blade 10B, and can ascend at the rotor hub and navigate similarly along the subsequent blade 10F).” [0030])
Michini does not explicitly teach the bottom and top prism faces, but Michini does utilize geometry information of the detected object and use the UAV to inspect the edges of parts of the detected object (see e.g. [0030]). Thus, it would have been obvious to a person of ordinary skill in the art to have the UAV or aerial vehicle take a geometric path along the detected object in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the aerial vehicle follows a geometric path determined by waypoints of a detected object that correspond with prism faces.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Thiercelin’s aerial inspection system with Michini’s turbine inspection system so that “A UAV can, with minimal user input, determine flight plans to inspect a wide variety of wind turbines, including wind turbines with different numbers of turbine blades, and wind turbines with arbitrary orientations of non-moving blades… In this way, wind turbines can be quickly inspected (e.g., inspected for damage, such as by capturing images of portions of the wind turbines)” See Michini [0003-0004].

With respect to claims 6 and 11-15, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claims 2- 5 and 9-10. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claims 2- 5 and 9-10. Thiercelin further teaches: 
detecting by the LiDAR sensor an alignment with the axis of the nacelle (13); (“As shown, movable object 502 may be placed substantially aligned with the heading of the wind turbine (e.g., in line with the hub 503 and nacelle 505)” [0053], “in FIG. 11, when the movable object 1108 is above the target object 1104, the rotation of the carrier 1110 may enable the optical axis 1112 of the image capture device attached to the carrier to be aligned with the target object.” [0066]) 
detecting by the LiDAR sensor a height of the nacelle (13); (“As shown in FIG. 6A, a second phase of the calibration can be performed to determine a location of the hub 503 relative to the center point of the mast 518. In performing the second phase, the height of the center of the hub above the ground can be determined as well as a distance between the center of the hub and the center of the mast.” [0056]) 
detecting by the LiDAR sensor a location of the tip of each blade (11, 11'); (“the movable object may roll left or right to determine the boundaries of the blade. This may additionally enable more complex blade edges to be identified. Range measurements of points along the edge of the blade may be recorded. This may be repeated until the end of the blade is identified. Once the end of the blade has been identified (e.g., once moving the movable object left (or right) no longer detects the blade using the rangefinder), the blade pitch 618 and blade rotation 622 may be calculated. For example, since the vertical component of the blade height 616 and the difference in range 617 are known, the pitch angle 618 may be calculated” [0057]) 
defining a relative inspection distance based on the inspection distance at the tip of the blades (11, 11') and the inspection distance at the root of the blades (11, 11'); (“For example, as shown in FIG. 8, a first cylinder of dots 802 covers the inspection mission of the mast of the wind turbine, and cylinders 804-808 each cover inspection missions for the blades of the wind turbine” [0059], “by determining the size of the hub, the starting point of the blades is known. As shown in FIG. 6A, movable object 602 can continue climbing vertically to determine the length 616 of the blades 603.” [0056-0057]) 

With respect to claim 7, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 1. Thiercelin does not teach but Michini further teaches A drone (1) for tracking objects, comprising at least a LiDAR sensor and a computer vision sensor, characterized by further comprising an on-board computer configured to perform the method according to claim 1; (“Sensors, which are included in the general term payload (e.g., any hardware, software, module, and so on, that is not critical to the flight operation of the UAV), can include any device that captures real-world information, including cameras, radiation measuring instruments, distance detectors such as Lidar, Leddar, sonar, stereo-camera, and so on.” [0023], “the UAV 2 can navigate to an altitude above one of the blades, and using a camera, can identify a particular blade (e.g., blade 10B can be identified using one or more computer vision processes)” [0031], “A UAV primary processing system 400 can be a system of one or more computers, or software executing on a system of one or more computers, which is in communication with, or maintains, one or more databases.” [0081]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Thiercelin’s aerial inspection system with Michini’s turbine inspection system so that “The UAV can therefore automatically determine an orientation of the blades, which as will be described, can inform a subsequent flight plan to obtain sensor information, such as images (e.g., infrared, ultra-violet, visible, images), of the wind turbine's blades, hub, rotor, nacelle, and so on. The UAV can then perform the subsequent flight plan, and the obtained sensor information can be stored by one or more systems (e.g., for identification of damage). In this way, wind turbines can be quickly inspected (e.g., inspected for damage, such as by capturing images of portions of the wind turbines)” See Michini [0003-0004].

With respect to claim 8, Thiercelin in combination with Michini, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Thiercelin in view of Michini teaches an aerial turbine inspection system of claim 1. Thiercelin further teaches A non-transitory computer readable medium having stored thereon a computer executable instruction(s) to perform the steps of the method of claim 1; (“Features can be implemented in, using, or with the assistance of a computer program product which is a storage medium (media) or computer readable medium (media) having instructions stored thereon/in which can be used to program a processing system to perform any of the features presented herein.” [0105]) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662